DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 12 June 2019. The present application claims 1-23, submitted on 12 June 2019 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 13, 14, 17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (U.S. Patent No. 5,535,887).
Regarding claim 1 & 17, Young discloses a method of forming a tissue bundle (10) comprising a stack of folded absorbent tissues (14), the method comprising: forming a stack of folded absorbent tissues (Column 4, line 56-65); compressing the stack (14) to an initial density in a first compression step (see Column 3, line 04-10); wrapping the stack (14) a first time in a supporting wrapper to form an initial bundle (see Column 6, line 07-14); subsequently applying a second compression step to compress (14) to a final density that is higher than the initial density (see Column 6, line 30-42); and re-wrapping the same stack (14) a second time to form a final bundle and to maintain the final density (see Column 6, line 50-60).
Regarding claim 2, Young discloses wherein the stack (14) is wrapped the second time in a final wrapper that is different to the supporting wrapper (see Column 6, line 50-60).
Regarding claim 3, Young discloses wherein the stack (14) is wrapped the second time by re-wrapping the supporting wrapper (see Column 6, line 30-34).
Regarding claim 4, Young discloses wherein the second compression step is carried out without removing the supporting wrapper (see Column 6, line 30-34). 
Regarding claim 7, Young discloses wherein the stack (14) is compressed in a height direction during the second compression and the final bundle has a height that is less than 70% of the initial bundle (see Colum 6, line 34-42).
Regarding claim 8, Young discloses wherein the stack is compressed in a height direction during the second compression with a pressure of greater than 120 kN/m2 (see Column 8, line 01-04).
Regarding claim 9, Young discloses wherein the second compression step takes place at a time or location that is distant from the first compression step (see Column 6, line 25-30).
Regarding claim 13, Young discloses wherein the tissues (14) are interleaved in a V, M or Z configuration (see Column 4, line 60-65).
Regarding claim 14, Young discloses wherein the initial bundle (10) is in the form of an elongate log and the second compression step takes place by transporting (see Column 6, line 25-30).
Regarding claim 20, Young discloses (see Figure 2-4) a packaging machine for forming a tight final tissue bundle (10) from a loose wrapped initial bundle containing a stack of folded absorbent tissues (see Column 6, line 43-52), the packaging machine comprising: a transport station for conveying an initial bundle (10) having a supporting wrapper to a compression station (see Column 6, line 61-66); and a compression station for compressing the wrapped initial bundle (10) from an initial density to a final tissue bundle (10) having a higher final density and a wrapping station for re-wrapping the same final tissue bundle (10) to maintain the final density (see Column 6, line 43-52).
Allowable Subject Matter
Claims 5, 6, 10-12, 15, 16, 18, 19 & 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        /ROBERT F LONG/Primary Examiner, Art Unit 3731